DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 03, 2021 has been entered. Claims 1 and 3-16 are now pending in the present application. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims  1, 3 -5 and 8-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Android Operating System’s features (hereinafter “Android OS”)  disclosed by Internet article “How To Connect Your Android phone to a Wifi Network” (http://www.watchingthenet.com/connect-your-android-phone-to-wireless-network.html, Hereinafter “Watchingthenet”) and Matthew Ford (“How to completely clear all Bluetooth connections from your AndroidTM phone”, August 2012, https://www.forward.com.au/pfod/serialBluetoothConnections/RemovingBluetoothConnections.html, Hereinafter “Ford”) in view of  Gudlavenkatasiva et al. (US 2013/0262891, hereinafter Gudlavenkatasiva) and further in view of Printershare App (features viewable on https://www.youtube.com/watch?v=8kl9ZVAxsb0, posted on November 3, 2012)
Regarding claim 1, Android OS teaches a non-transitory computer-readable storage medium storing computer-readable instructions therein that, when executed by a processor of a communication device comprising a first communication unit, a second communication unit, and a display unit (Watchingthenet - smart phone inherently includes a processor executing instructions , instruct the communication device to execute: 
displaying, on the display unit, a first option for selecting the first communication unit (Watchingthenet - Wi-Fi and Bluetooth settings check boxes);
displaying, on the display unit, a second option for selecting the second communication unit (Watchingthenet - Wi-Fi and Bluetooth settings check boxes);

    PNG
    media_image1.png
    287
    316
    media_image1.png
    Greyscale

determining, at a time of accepting a selection operation for the first option in a state that the second communication unit is selected, whether an external {printer} device  configured to communicate with the first communication unit has been specified (Watchingthenet - Wifi check box has been checked, Cobra is shown but not connected); 

    PNG
    media_image2.png
    306
    315
    media_image2.png
    Greyscale


{wherein the acceptance of the selection operation deselects the second communication unit;}

Ford also shows the state where Bluetooth is checked while WiFi is checked which teaches a state that the second communication unit is selected


    PNG
    media_image3.png
    800
    480
    media_image3.png
    Greyscale


displaying, on the display unit, based on the determining that the external {printer} device  has been specified, a selection screen comprising a communication selection field and a  {printer} device  selection field , the communication selection field indicating that the first communication unit is selected and the  {printer} device  selection field indicating that the external {printer} device  has been specified (Watchingthenet - the phone is connected to Cobra); 

    PNG
    media_image4.png
    265
    315
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    47
    316
    media_image5.png
    Greyscale

and
 displaying, on the display unit, based on the determining that the external {printer} device  has not been specified, a device search screen indicating one or more external {printer} device s which are found as a result of searching for an external {printer} device  configured to communicate using the first communication unit (Watchingthenet - Cobra wireless network is shown after the phone has scanned and is located within its reach. The phone is not connected to Cobra until user has selected it and entered the password). 


    PNG
    media_image2.png
    306
    315
    media_image2.png
    Greyscale

Android OS does not teach wherein the acceptance of the selection operation deselects the second communication unit.
However, Gudlavenkatasiva teaches wherein the acceptance of the selection operation deselects the second communication unit (For example, in FIG. 5A if BLUETOOTH ONLY is selected, “a Bluetooth Only mode maintains Bluetooth connectivity and related tasks while disabling or ending all other tasks of the device 101” – par [0048]).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the features taught by Gudlavenkatasiva in Android OS to make the processing of saving battery power simpler for user.
The combination fails to teach the device to be a printer. 
However, PrinterShare app features include a display allowing user to select Wifi or Bluetooth printer

    PNG
    media_image6.png
    1080
    1920
    media_image6.png
    Greyscale

Upon selecting Wifi

    PNG
    media_image7.png
    1080
    1920
    media_image7.png
    Greyscale

Search screen is quickly displayed after Workgroup is selected

    PNG
    media_image8.png
    1080
    1920
    media_image8.png
    Greyscale


A list of printer is displayed for user

    PNG
    media_image9.png
    1080
    1920
    media_image9.png
    Greyscale



Regarding claim 3, Android OS in view of Gudlavenkatasiva and Printershare App teaches claim 1 above and further teaches further instruct the communication device to: determine, based on selection of the first option and the determination that one of the external {printer} device s has been specified, whether the first communication unit has been set to be used for communication with the external {printer} device  (Watchingthenet - Cobra being connected indicates that internet now can accessed used via Cobra network). 
Regarding claim 4, Android OS in view of Gudlavenkatasiva and Printershare App teaches claim 1 above and further teaches further instruct the communication device to set, based on the determination that the first communication unit has not been set to be used for communication with the external {printer} device , the first communication unit to be used for communication with the external {printer} device  (Watchingthenet - Cobra is connected to after password had been entered). 
Regarding claim 5, Android OS in view of Gudlavenkatasiva and Printershare App teaches claim 1 above and further teaches determine, based on selection of the first option, whether the first communication unit is enabled; and display, based on determining that the first communication unit is not enabled, a communication unit enablement screen comprising an enablement option for selecting the first communication unit to be enabled (Watchingthenet - Check boxes shows Wi-Fi is enabled while Bluetooth is not enabled). 
Regarding claim 8, Android OS in view of Gudlavenkatasiva and Printershare App teaches claim 1 above and further teaches further instruct the communication device to: specify, based on a selection of one of the external {printer} device s from among the one or more external {printer} device s displayed on the device search screen, a particular external {printer} device  to be used for communication with the communication device (Watchingthenet - Cobra being connected indicates that internet now can accessed used via Cobra network). 
Regarding claim 9, Android OS in view of Gudlavenkatasiva and Printershare App teaches claim 1 above and further teaches further instruct the communication device to: display, based on selection of the first option, the first option differently than the second option to indicate that the first communication unit was previously set to be used for communication with the external {printer} device  (Watchingthenet - xfinitywifi being “remembered” indicates it was connected to previously. Wi-Fi and Bluetooth settings are understood to be different from each other because they use different protocols). 
Regarding claim 10, Android OS in view of Gudlavenkatasiva and Printershare App teaches claim 1 above and further teaches when executed by the communication device, further instruct the communication device to: display the name of the external {printer} device  to be used for communication with the first communication unit (Watchingthenet - display shows “Cobra“ being connected). 
	Regarding claim 11, Android OS in view of Gudlavenkatasiva and Printershare App teaches claim 1 above and further teaches when executed by the communication device, further instruct the communication device to: display an indication that the external {printer} device  has not specified when the external {printer} device  has not been specified (Watchingthenet - before password is entered, status of Cobra is not connected. Also no Wi-Fi icon is display on the Notification Bar. After password is entered the status is connected). 
Regarding claim 12, Android OS in view of Gudlavenkatasiva and Printershare App teaches claim 1 above and further teaches wherein the first communication unit comprises a Wi-Fi interface, and wherein the second communication unit comprises a Bluetooth interface (Watchingthenet - Wi-Fi and Bluetooth are displayed under Wireless & networks menu). 
Regarding claim 13, Android OS teaches a non-transitory computer-readable storage medium storing computer-readable instructions therein that, when executed by a processor of a communication device, the communication device comprising a first communication unit, a second communication unit, and a display unit, the communication device being configured to communicate with one or more external {printer} device s (Watchingthenet - smart phone inherently includes a processor executing instructions stored on a storage also shown displays of interface for configuring Wi-Fi and Bluetooth settings), instruct the communication device to execute: 
displaying, on the display unit, a first option for selecting the first communication unit (Watchingthenet - Wi-Fi and Bluetooth settings check boxes);
displaying, on the display unit, a second option for selecting the second communication unit (Watchingthenet - Wi-Fi and Bluetooth settings check boxes); 

    PNG
    media_image10.png
    287
    316
    media_image10.png
    Greyscale


determining, at a time of accepting a selection operation for the first option in a state that the second communication unit is selected, whether one of the one or more external {printer} device s has been specified (Watchingthenet - Cobra is shown but not connected before password is entered)

    PNG
    media_image11.png
    306
    315
    media_image11.png
    Greyscale

{wherein the acceptance of the selection operation deselects the second communication unit;}

 Ford also shows the state where Bluetooth is checked while WiFi is checked which teaches a state that the second communication unit is selected

    PNG
    media_image12.png
    800
    480
    media_image12.png
    Greyscale

 
displaying, on the display unit, based on the determining that one of the one or more external {printer} device s has been specified, a selection screen comprising a communication selection field and a  device selection field, the communication selection field indicating that the first communication unit is selected and the device selection field indicating that the external {printer} device  has been specified (Watchingthenet - The phone is connected to Cobra after passwords has been entered); and 

    PNG
    media_image4.png
    265
    315
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    47
    316
    media_image5.png
    Greyscale

displaying, on the display unit, based on the determining that no external {printer} device  has been specified, a device search screen indicating the one or more external {printer} device s which are found as a result of searching for an external {printer} device  (Watchingthenet - Cobra is shown but not connected before password is entered). 

    PNG
    media_image2.png
    306
    315
    media_image2.png
    Greyscale

wherein the acceptance of the selection operation deselects the second communication unit.
However, Gudlavenkatasiva teaches wherein the acceptance of the selection operation deselects the second communication unit (For example, in FIG. 5A if BLUETOOTH ONLY is selected, “a Bluetooth Only mode maintains Bluetooth connectivity and related tasks while disabling or ending all other tasks of the device 101” – par [0048]).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the features taught by Gudlavenkatasiva in Android OS to make the processing of saving battery power simpler for user.
The combination fails to teach the device to be a printer. 
However, PrinterShare app features include a display allowing user to select Wifi or Bluetooth printer

    PNG
    media_image13.png
    814
    1432
    media_image13.png
    Greyscale

Upon selecting Wifi

    PNG
    media_image14.png
    814
    1432
    media_image14.png
    Greyscale

Search screen is quickly displayed after Workgroup is selected

    PNG
    media_image15.png
    814
    1432
    media_image15.png
    Greyscale


A list of printer is displayed for user

    PNG
    media_image16.png
    814
    1432
    media_image16.png
    Greyscale


It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the features taught by Printershare App in Android OS to allow user to allow user to print from a handheld device without having to switch to a traditional computer.

Regarding claim 14, Watchingthenet teaches a communication device (Smart phone is disclosed) comprising:
a first communication unit (Wi-Fi); 
a second communication unit (Bluetooth); 
a display unit (various displays are displayed); 
a processor; 
memory storing instructions that, when executed by the processor (smart phone inherently includes a processor executing instructions stored on a storage) cause the communication device to: 
display, on the display unit, a first option for selecting the first communication unit (Wi-Fi and Bluetooth settings check boxes); 
displaying, on the display unit, a second option for selecting the second communication unit (Wi-Fi and Bluetooth settings check boxes); 

    PNG
    media_image1.png
    287
    316
    media_image1.png
    Greyscale

determining, at a time of accepting a selection operation for the first option in a state that the second communication unit is selected, whether one or more external {printer} device s has been specified  (Cobra is shown but not connected before password is entered); 

    PNG
    media_image2.png
    306
    315
    media_image2.png
    Greyscale

{wherein the acceptance of the selection operation deselects the second communication unit;}

Ford also shows the state where Bluetooth is checked while WiFi is checked which teaches a state that the second communication unit is selected

    PNG
    media_image12.png
    800
    480
    media_image12.png
    Greyscale


displaying, on the display unit, based on the determining that one of the one or more external {printer} device s has been specified, a selection screen comprising a communication selection field indicating that the first communication unit is selected and the device selection field indicating the external {printer} device  of the one or more external {printer} device s has been specified  (The phone is connected to Cobra after passwords has been entered); 

    PNG
    media_image17.png
    265
    315
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    47
    316
    media_image18.png
    Greyscale

and 
displaying, on the display unit, based on the determining that no external {printer} device  has been specified, a device search screen indicating the one or more external {printer} device s which are found as a result of searching for an external {printer} device  (Cobra is shown but not connected before password is entered). 
    PNG
    media_image11.png
    306
    315
    media_image11.png
    Greyscale

Android OS does not teach wherein the acceptance of the selection operation deselects the second communication unit.
However, Gudlavenkatasiva teaches wherein the acceptance of the selection operation deselects the second communication unit (For example, in FIG. 5A if BLUETOOTH ONLY is selected, “a Bluetooth Only mode maintains Bluetooth connectivity and related tasks while disabling or ending all other tasks of the device 101” – par [0048]).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the features taught by Gudlavenkatasiva in Android OS to make the processing of saving battery power simpler for user.
The combination fails to teach the device to be a printer. 
However, PrinterShare app features include a display allowing user to select Wifi or Bluetooth printer

    PNG
    media_image19.png
    805
    1432
    media_image19.png
    Greyscale

Upon selecting Wifi

    PNG
    media_image20.png
    805
    1432
    media_image20.png
    Greyscale

Search screen is quickly displayed after Workgroup is selected

    PNG
    media_image21.png
    805
    1432
    media_image21.png
    Greyscale


A list of printer is displayed for user

    PNG
    media_image22.png
    805
    1432
    media_image22.png
    Greyscale




Regarding claim 15, Watchingthenet teaches a computer-implemented method comprising:
displaying, on a display unit of a communication device, a first option for selecting a first communication unit of the communication device (Wi-Fi and Bluetooth settings check boxes); 
displaying, on the display unit, a second option for selecting a second communication unit of the communication device (Wi-Fi and Bluetooth settings check boxes); 

    PNG
    media_image1.png
    287
    316
    media_image1.png
    Greyscale

determining, based on accepting a selection operation for the first option in a state that the second communication unit is selected, that one or more external {printer} device s has been specified (Cobra is shown but not connected before password is entered); 

    PNG
    media_image11.png
    306
    315
    media_image11.png
    Greyscale


Ford also shows the state where Bluetooth is checked while WiFi is checked which teaches a state that the second communication unit is selected

    PNG
    media_image12.png
    800
    480
    media_image12.png
    Greyscale


and 
displaying, on the display unit, based on the determining that one of the one or more external {printer} device s has been specified, a selection screen comprising a communication selection field and a device selection field, the communication selection field indicating that the first communication unit is selected and the device selection field indicating that the external {printer} device  has been specified (The phone is connected to Cobra after passwords has been entered);

    PNG
    media_image17.png
    265
    315
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    47
    316
    media_image18.png
    Greyscale

 and  displaying, on the display unit, based on the determining that no external {printer} device  has been specified, a device search screen identifying the one or more external {printer} device s (Cobra is shown but not connected before password is entered).

    PNG
    media_image11.png
    306
    315
    media_image11.png
    Greyscale


Android OS does not teach wherein the acceptance of the selection operation deselects the second communication unit.
However, Gudlavenkatasiva teaches wherein the acceptance of the selection operation deselects the second communication unit (For example, in FIG. 5A if BLUETOOTH ONLY is selected, “a Bluetooth Only mode maintains Bluetooth connectivity and related tasks while disabling or ending all other tasks of the device 101” – par [0048]).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the features taught by Gudlavenkatasiva in Android OS to make the processing of saving battery power simpler for user.
The combination fails to teach the device to be a printer. 
However, PrinterShare app features include a display allowing user to select Wifi or Bluetooth printer

    PNG
    media_image19.png
    805
    1432
    media_image19.png
    Greyscale

Upon selecting Wifi

    PNG
    media_image20.png
    805
    1432
    media_image20.png
    Greyscale

Search screen is quickly displayed after Workgroup is selected

    PNG
    media_image21.png
    805
    1432
    media_image21.png
    Greyscale


A list of printer is displayed for user

    PNG
    media_image22.png
    805
    1432
    media_image22.png
    Greyscale


It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the features taught by Printershare App in Android OS to allow user to allow user to print from a handheld device without having to switch to a traditional computer.
Regarding claim 16, Android OS in view of Gudlavenkatasiva fails to teach where the external {printer} device  comprises an image forming device.
However, Printershare App teaches where the external {printer} device  comprises an image forming device (see images above).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the features taught by Printershare App in Android OS to allow user to allow user to print from a handheld device without having to switch to a traditional computer.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Android OS in view of Gudlavenkatasiva and Printershare App and further in view of “iPad User Guide” (“iPad User Guide” © 2010 Apple Inc., 154 pages; previously cited).
Regarding claim 6, Android OS in view of Gudlavenkatasiva teaches claim 1 above but fails to teaches further instruct the communication device to: determine, based on selection of the first option, whether the first communication unit is enabled; and after determining that the first communication unit is not enabled, display a device search screen on a condition that the first communication unit becomes enabled. 
However, iPad user guide teaches further instruct the communication device to: determine, based on selection of the first option, whether the first communication unit is enabled; and after determining that the first communication unit is not enabled, display a device search screen on a condition that the first communication unit becomes enabled (user may turn on Wi-Fi after selecting Wi-Fi, then wait a moment as iPad detects networks in range – page 33).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the feature taught by iPad user guide so “Wireless and networks” menu displays includes fewer items thereby suitable for small displays.
Regarding claim 7, Android OS in view of Gudlavenkatasiva teaches claim 1 above but fails to teaches further instruct the communication device to: determine, based on selection of the first option and determination that the external {printer} device  has not been specified, whether the first communication unit is enabled; and display, based on determining that the first communication unit is enabled, a device search screen. 
However, iPad user guide teaches further instruct the communication device to: determine, based on selection of the first option and determination that the external {printer} device  has not been specified, whether the first communication unit is enabled; and display, based on determining that the first communication unit is enabled, a device search screen (user may turn on Wi-Fi after selecting Wi-Fi, then wait a moment as iPad detects networks in range. User may then tap to join a network – page 33).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the feature taught by iPad user guide so “Wireless and networks” menu displays includes fewer items thereby suitable for small displays.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-16 have been considered but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/QUOC THAI N VU/Primary Examiner, Art Unit 2642